Mr. Justice Waterman delivered the opinion of the court. Plaintiff in error insists that the collateral stock should, in accordance with his alleged agreement with Green, have been offered for sale and the proceeds applied on the note. The stock was canceled by agreement of plaintiff in error, and thereafter there was no collateral stock to be sold or offered for sale. Moreover, the alleged agreement was not with the Bridge-water G-as Company, nor did it, so far as appears, have notice thereof; while presumably it took the note bona fide, for value, and before it became due. The judgment of the Superior Court is affirmed.